     Case 3:21-cv-00022-NKM Document 7 Filed 07/14/21 Page 1 of 5 Pageid#: 42




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION

ROBERT SCHILLING,                             )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )       Case No. 3:21cv00022
                                              )
RICHARD “JAKE” WASHBURNE,                     )
et al.,                                       )
                                              )
               Defendants.                    )


                MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                  OF DEFENDANTS WASHBURNE AND MALLEK

        Defendants Richard Washburne and Leo Mallek, by counsel, submit this memorandum in

support of their motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.

                                  STATEMENT OF THE CASE

        Plaintiff alleges that he was delayed six minutes before being permitted to vote on June 8,

2021. Plaintiff sets forth his claims against the Defendants in five counts. Count One seeks

relief under 42 U.S.C. § 1983. Count Two claims a violation of 52 U.S.C. § 10307. Counts

Three, Four and Five are the intentional torts of assault, battery, and false imprisonment

respectively. The claims against Washburne are all based upon respondeat superior. Complaint,

¶¶ 3, 59, 64, and 70. The allegation against Mallek is that he told Plaintiff he must wear a mask

but took no further action when Plaintiff refused.

        Defendants Washburne and Mallek contend that they cannot be held liable under the

doctrine of respondeat superior for the claims alleged in Counts One and Two. Further,

Mallek’s actions as described in the Complaint do not establish a violation of Plaintiff’s statutory



                                                  1
     Case 3:21-cv-00022-NKM Document 7 Filed 07/14/21 Page 2 of 5 Pageid#: 43




or constitutional rights as claimed under Counts One and Two. The claim of respondeat

superior against Washburne and Mallek under Counts Three, Four and Five is a legal nullity

because Washburne and Mallek do not employ the poll workers whose actions Plaintiff alleges

are the source of their liability.

                                     ARGUMENT AND AUTHORITY

I.      Standard of Review.

        Rule 12(b)(6) of the Federal Rules of Civil Procedure permits dismissal when a plaintiff

fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

dismiss, a complaint must contain sufficient “facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The complaint’s “[f]actual

allegations must be enough to raise a right to relief above the speculative level.” Id. at 555.

        A court should construe factual allegations in the nonmoving party’s favor and will treat

them as true, but is “not so bound with respect to (the complaint’s) legal conclusions.” Dist. 28,

United Mine Workers, Inc. v. Wellmore Coal Corp., 609 F.2d 1083, 1085 (4th Cir. 1979).

Indeed, a court will accept neither “legal conclusions drawn from the facts” nor unwarranted

inferences, unreasonable conclusions, or arguments.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd.

P’ship, 213 F.3d 175, 180 (4th Cir. 2000). Further, “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009).

        In order for a plaintiff’s claims to survive dismissal, he must allege facts sufficient to

state all the elements of his claim. Bass v. E.I. DuPont de Nemours & Co., 324 F.3d 761, 765

(4th Cir. 2003) (citing Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir. 2002); Iodice v.

United States, 289 F.3d 270, 281 (4th Cir. 2002)). A plaintiff must provide the grounds of his




                                                   2
  Case 3:21-cv-00022-NKM Document 7 Filed 07/14/21 Page 3 of 5 Pageid#: 44




entitlement to relief, which “requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

II.    The Federal Claims.

       In Count One, Plaintiff alleges that he is entitled to a remedy under 42 U.S.C. § 1983.

(Complaint, ¶ 44.) In Count Two, he alleges violation of 52 U.S.C. § 10307(b). To the extent

Plaintiff relies upon respondeat superior as a basis of liability against Defendant Washburne, his

claims under Counts One and Two must fail. The only private cause of action Plaintiff could

possibly have under 52 U.S.C. § 10307 would be pursuant to 42 U.S.C. § 1983.

       There is nothing in Chapter 103 of Title 52 of the United States Code that establishes a

private cause of action for violation of 52 U.S.C. § 10307. At best, 52 U.S.C. § 10302

acknowledges a claim under the Fourteenth or Fifteenth Amendment to the United States

Constitution. Such a claim would be brought pursuant to 42 U.S.C. § 1983. In the absence of

language authorizing a private cause of action Plaintiff could base a 42 U.S.C. § 1983 claim on

52 U.S.C. § 10307 as the “right” that was deprived under color of state law. In that vein, Counts

One and Two are repetitive in that they can only be brought pursuant to 42 U.S.C. § 1983. It is

beyond argument that a defendant cannot be held liable in respondeat superior under 42 U.S.C. §

1983. Monell v. Dept. of Social Services, 436 U.S. 658 (1978). Accordingly, to the extent

Counts One and Two rely on respondeat superior, they fail to state a claim upon which relief can

be granted and the Court should dismiss Counts One and Two.

       In paragraphs 23-26 of the Complaint, Plaintiff describes the actions of Mallek that

Plaintiff claims violated his right to vote. There is no indication that Mallek was intimidating,

menacing or threatening when he advised Plaintiff he was required to wear a mask. Given that

the total time for Plaintiff to vote was six minutes, Complaint ¶ 35, and the mask discussion is




                                                 3
  Case 3:21-cv-00022-NKM Document 7 Filed 07/14/21 Page 4 of 5 Pageid#: 45




the only interaction between Plaintiff and Mallek, the allegations against Mallek simply do not

support a claim against Mallek. It is axiomatic that a defendant in a claim under 42 U.S.C.

§ 1983 must have taken action to violate federal rights of the plaintiff. In this case, the

allegations fail to state a claim upon which relief can be granted.

III.   Respondeat Superior under the State Law Claims.

       Plaintiff alleges that Washburne and Mallek are liable for the actions of Defendants John

Does 1 and 2 under the theory of respondeat superior. Pursuant to the doctrine of respondeat

superior, an employer is liable for the tortious acts of its employee if that employee was

performing the employer’s business and acting within the scope of the employment when the

tortious acts were committed. Giant, Inc. v. Enger, 257 Va. 513, 515 S.E.2d 111 (1999). The

employer/employee relationship is crucial to the theory of liability. In this case, there is no

employer/employee relationship as a matter of law.

       Washburne and Mallek are not the employer of poll workers. Virginia Code § 24.2-114

sets forth the duties and powers of a general registrar. None of the 19 subparagraphs in that

statute authorize the general registrar to employ poll workers. On the contrary, electoral boards

appoint officers of election. See Va. Code § 24.2-115. Moreover, it is the responsibility of the

governing body of each county, city, or town to pay officers of election. Va. Code § 24.2-116.

In short, the registrar does not employ officers of election and Plaintiff’s allegation to the

contrary is subject to dismissal.

                                          CONCLUSION

       For the foregoing reasons, Defendants Washburne and Mallek respectfully move the

Court to dismiss the Complaint with prejudice and grant such other relief as the Court may deem

appropriate.




                                                  4
  Case 3:21-cv-00022-NKM Document 7 Filed 07/14/21 Page 5 of 5 Pageid#: 46




                                              RICHARD “JAKE” WASHBURNE
                                              and LEO MALLEK
                                              By /s/ Jim H. Guynn, Jr.
                                              Jim H. Guynn, Jr., Esq. (VSB #22299)
                                              Guynn, Waddell, Carroll & Lockaby, P.C.
                                              415 S. College Avenue
                                              Salem, Virginia 24153
                                              Phone: 540-387-2320
                                              Fax: 540-389-2350
                                              Email: jimg@guynnwaddell.com
                                              Attorney for Defendants Richard Washburne and
                                              Leo Mallek

                                CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of July, 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send notification of such filing to:

Matthew D. Hardin, Esq.
Hardin Law Office
1725 I Street, Suite 300
Washington, DC 20006
matt@matthewhardin.com
Counsel for Plaintiff



                                              /s/ Jim H. Guynn, Jr.
                                              Jim H. Guynn, Jr., (VSB #22299)
                                              Guynn, Waddell, Carroll & Lockaby, P.C.
                                              415 S. College Avenue
                                              Salem, Virginia 24153
                                              Phone: 540-387-2320
                                              Fax: 540-389-2350
                                              Email: jimg@guynnwaddell.com
                                              Attorney for Defendants Richard Washburne and
                                              Leo Mallek




                                                 5
